Citation Nr: 1124155	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-18 154A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Whether the Veteran is entitled to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) and if so, for how many months.





ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 and August 1977.  He reenlisted in October 1985.  At the time this appeal was certified to the Board in 2010, the record indicated that the Veteran was still serving on active duty.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his undated application for Chapter 33 benefits, the Veteran stated that he was applying for Post-9/11 education benefits and was considering whether he wanted to use them for specialty training in non-profit law or to transfer them to his son for his college education.  

In July 2009, the Veteran was informed that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill beginning August 1, 2009.  It was noted that the Veteran had 3 months and 0 days of full time benefits.  The Veteran currently had no delimiting date for using Post-9/11 GI Bill education benefits because he was still on active duty.  The Veteran was also informed that generally, you can use up to 48 months of educational benefits under two or more VA education programs.  He had used 45 months and 0 days of entitlement under the Chapter 34 educational program.  

In his October 2009 NOD, the Veteran disagreed with the decision to grant him only 3 months of Post-9/11 GI Bill benefits.  

In April 2010, the Veteran was informed that upon review of his VA education records, it was determined that he was not eligible for the Post-9/11 GI Bill.  After reviewing his Vietnam Era GI Bill (Chapter 34) education record, it was noted that the Veteran had used a total of 63 months and 22 days of entitlement under the Chapter 34 educational program.  The letter stated that an individual may not exceed 48 months of combined entitlement and as the Veteran had already used all the available entitlement, he was not eligible for Post-9/11 GI Bill.

The Board concludes that a remand is necessary for additional information regarding how the amount of the education benefits the Veteran has used was calculated.  In this regard, the Board observes a document entitled "CH33 Eligibility Calculator 2.0.17" which reflected that the Veteran had 3 months and 0 days of entitlement remaining.  The Board does observe an April 2010 document entitled "Education Master Record Eligibility and Entailment Data" which appears to indicate that the Veteran used a total of 46.25 units of eligibility and had 17.50 units of "dropped priors."  The Board observes that this equals 63.75 units, which might correspond to 63 months and 22 days of entitlement as calculated by the RO.  However, the Board finds that further clarification/explanation of the significance of "dropped priors" in the calculation of the amount of education benefits the Veteran has been determined to have used is necessary before a decision can be reached on this matter.  This is particularly important as it has now been determined that the Veteran has used 63 months and 22 days of entitlement, which is in excess of the aggregate of 48 months of educational benefits typically allowed.  38 C.F.R. § 21.4020.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide further clarification or an explanation as to how the Veteran's previously used educational benefit of 63 months and 22 days was calculated.  The RO should explain the significance of 17.50 units of "dropped priors" as stated on the April 2010 document entitled "Education Master Record Eligibility and Entailment Data."

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


